                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     WALTER SCOTT,                                   Case No. 20-cv-04875-JSW
                                                         Plaintiff,
                                  11
                                                                                         ORDER SETTING PRETRIAL AND
                                                   v.                                    TRIAL DATES AND VACATING CASE
                                  12
Northern District of California




                                                                                         MANAGEMENT CONFERENCE
 United States District Court




                                  13     TESORO REFINING & MARKETING
                                         CO., LLC, et al.,                               Re: Dkt. No. 61
                                  14                     Defendants.
                                  15

                                  16          This matter is scheduled for an initial case management conference on Friday, May 7,

                                  17   2021. The Court has received and considered the parties’ joint case management conference

                                  18   statement, and it HEREBY VACATES the case management conference. It is HEREBY

                                  19   ORDERED that the case management statement is adopted except as expressly modified by this

                                  20   Order. It is further ORDERED that:

                                  21          A.        DATES

                                  22          Close of fact discovery:                           March 4, 2022

                                  23          Plaintiff’s expert disclosure:                     March 25, 2022

                                  24          Defendants’ expert disclosure:                     April 22, 2022

                                  25          Hearing on dispositive motions:                    June 24, 2022 at 9:00 a.m.

                                  26          Pretrial conference:                               August 29, 2022 at 2:00 p.m.

                                  27          Jury selection:                                    September 14, 2022 at 8:00 a.m.

                                  28          Trial:                                             September 19, 2022 at 8:00 a.m.
                                   1          The parties are reminded that they shall each be allowed to file ONE motion for summary

                                   2   judgment. Should the parties file cross-motions for summary judgment, they shall meet and

                                   3   confer to determine the order of filing and only submit four briefs to the Court for its review:

                                   4          Opening summary judgment motion;

                                   5          Opposition and cross-motion;

                                   6          Reply to motion and opposition to cross-motion;

                                   7          Reply to cross-motion (filed at least two weeks prior to hearing).

                                   8          B.      DISCOVERY

                                   9          The parties are reminded that a failure voluntarily to disclose information pursuant to

                                  10   Federal Rule of Civil Procedure 26(a) or to supplement disclosures or discovery responses

                                  11   pursuant to Rule 26(e) may result in exclusionary sanctions. Thirty days prior to the close of non-

                                  12   expert discovery, lead counsel for each party shall serve and file a certification that all
Northern District of California
 United States District Court




                                  13   supplementation has been completed.

                                  14          If the parties have discovery disputes, they shall follow the procedures set forth in this

                                  15   Court’s Civil Standing Orders, and the Court reserves the right to refer discovery disputes in this

                                  16   matter to a magistrate judge.

                                  17          C.      ALTERNATIVE DISPUTE RESOLUTION

                                  18          By agreement of the parties as set forth on page 4 of the joint case management statement,

                                  19   this matter is referred to private mediation, to be conducted by March 4, 2022. The parties shall

                                  20   promptly notify the Court whether the case is resolved.

                                  21          D.      PROCEDURE FOR AMENDING THIS ORDER

                                  22          No provision of this order may be changed except by written order of this Court upon its

                                  23   own motion or upon motion of one or more parties made pursuant to Civil Local Rule 7-1 upon a

                                  24   showing of very good cause. A motion may take the form of a stipulation and proposed order

                                  25   pursuant to Civil Local Rules 7-1(a)(5) and 7-12, but the parties may not modify the pretrial

                                  26   schedule by stipulation without a Court order. If the modification sought is an extension of a

                                  27   deadline contained herein, the motion must be brought before expiration of that deadline. A

                                  28   conflict with a court date set after the date of this order does not constitute good cause.
                                                                                          2
                                   1          The parties are advised that if they stipulate to a change in the discovery schedule, they do

                                   2   so at their own risk. The only discovery schedule that the Court will enforce is the one set in this

                                   3   order. Additionally, briefing schedules that are specifically set by the Court may not be altered by

                                   4   stipulation without a Court order; rather, the parties must obtain leave of Court.

                                   5
                                              IT IS SO ORDERED.
                                   6
                                       Dated: April 30, 2021
                                   7
                                                                                        ______________________________________
                                   8
                                                                                        JEFFREY S. WHITE
                                   9                                                    United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
